 



Exhibit 10.22 (c)
SECOND AMENDMENT TO THE
HCA SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     This is the Second Amendment to the HCA Supplemental Executive Retirement
Plan, as effective July 1, 2001 (the “Plan”). Under Section 8.1 of the Plan, the
Board of Directors of HCA Inc. has the right to amend the Plan in the following
particulars. Accordingly, the Board of Directors hereby amends the Plan in the
following particulars effective as of November 16, 2006, except as otherwise
noted.
1.
The definition of Actuarial Factors is revised effective January 1, 2007 to read
as follows:
“Actuarial Factors” means (a) interest at the long-term Applicable Federal Rate
under Code section 1274(d) or any successor thereto as of the first day of
November preceding the Plan Year in which the Participant’s Retirement, death,
Disability, or termination with Benefit rights under Section 5.3 or 6.2 occurs,
and (b) mortality based on the prevailing commissioners’ standard table
(described in Code section 807(d)(5)(A)) used in determining reserves for group
annuity contracts.
2.
     A revised definition of Change in Control is adopted, to replace the
existing definition, and to read as follows:
“Change in Control” means: (a) a change in ownership of the Company; (b) a
change in effective control of the Company; or (c) a change in the ownership of
a substantial portion of the assets of the Company. For purposes of the
preceding sentence: (a) a “change in ownership of the Company” means the
acquisition by one person or entity or a group of persons and/or entities of
greater than fifty percent (50%) of the total fair market value or total voting
power of the stock of the Company (when such acquirer(s) previously owned less
than fifty percent (50%) of the value and voting power of such stock); (b) a
“change in effective control of the Company” means either: (i) the acquisition
by one person or entity or a group of persons and/or entities within a 12-month
period of ownership of stock of the Company possessing 35 percent (35%) or more
of the total voting power; or (ii) a replacement of a majority of the Board
during a 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to such appointment or
election; and (c) a “change in ownership of a substantial portion of the assets
of the Company” means acquisition by any person or entity or a group of persons
and/or entities during a 12-month period of assets from the Company that have a
total gross fair market value equal to or more than 40 percent (40%) of the
total gross fair market value of all of the assets of the Company immediately
prior to acquisition, provided that a sale to a related person or entity or a
group of related persons and/or entities will not constitute a change in
ownership of a substantial portion of the assets of the Company. The foregoing
provisions will be interpreted in accordance with the
Page 1 of 8

 



--------------------------------------------------------------------------------



 



applicable final regulations issued under Code Section 409A with respect to the
definition of a change in control.
3.
Section 2.2 is revised to read as follows:

2.2   Election to Participate Not Necessary. An Employee chosen by the Board or
the Committee to participate need not take any action in order to participate.
Only those Employees listed on Schedule A shall be eligible to participate.

4.
Section 3.1 is revised to read as follows:

3.1   Benefit Amount.

  (a)   The amount of a Participant’s annual Benefit in the form of a life
annuity beginning as of the first day of the month coincident with or next
following Normal Retirement shall be based on the following formula:

  (1)   Schedule A Accrual Rate Percentage (i.e., 2.2% or 2.4%) for the
Participant multiplied by the Participant’s Years of Service, multiplied by the
Participant’s Pay Average; less     (2)   The life annuity amount calculated as
of the first day of the month coincident with or next following the Normal
Retirement date, produced by the sum of the employer-provided amount of (1) the
accrued benefits under the Qualified Plans, (2) the Qualified Plans’
Distribution Amount, (3) the accrued benefits under the Nonqualified Plans, and
(4) the Nonqualified Plans’ Distribution Amount, utilizing the Actuarial Factors
to convert any amount or benefit to a life annuity.

  (b)   The amount of a participant’s annual Benefit in the form of a life
annuity beginning as of the first day of the month coincident with or next
following Early Retirement shall be based on the following formula:

  (1)   Schedule A Accrual Rate Percentage (i.e., 2.2% or 2.4%) for the
Participant multiplied by the Participant’s Years of Service, multiplied by the
Participant’s Pay Average; with such amount then reduced by three percent (3%)
for each year that Retirement occurs before age 62, provided that, in the case
of a fractional part of a year, this reduction factor will be adjusted by
straight-line interpolation; less

Page 2 of 8

 



--------------------------------------------------------------------------------



 



  (2)   The life annuity amount calculated as of the first day of the month
coincident with or next following the Early Retirement date, produced by the sum
of the employer-provided amount of (1) the accrued benefits under the Qualified
Plans, (2) the Qualified Plans’ Distribution Amount, (3) the accrued benefits
under the Nonqualified Plans, and (4) the Nonqualified Plans’ Distribution
Amount, utilizing the Actuarial Factors to convert any amount or benefit to a
life annuity.

Subject to the provisions of Article V and the provisions of Section 6.2, should
a Participant retire or cease working for the Employer prior to satisfying the
Retirement conditions, he shall receive nothing from the Plan. Benefits payments
will be made monthly.
5.
Section 4.1 is revised to read as follows:

4.1   Benefit Payments.

  (a)   Subject to subsections (c) and (d) below, a Participant who is entitled
to a Benefit pursuant to Section 3.1 upon Early Retirement or Normal Retirement
will be paid that Benefit in the form of a life annuity supplied by the Company
from its general assets. Except as provided in Section 5.3, payment of annuity
Benefits pursuant to this subsection (a) or subsection (b) will commence as of
the first day of the month coincident with or next following the date that is
six (6) months after the date of Retirement, provided that Retirement will not
be deemed to occur and payments will not commence until base compensation
payments cease, with respect to a Participant who ceases working at the request
of Employer prior to expiration of payments of base compensation pursuant to his
employment agreement. Annuity payments will be calculated as of the first day of
the month coincident with or next following the Early or Normal Retirement date,
and a lump-sum payment amount of the first six monthly payments plus interest
earnings calculated at the interest rate of the Actuarial Factors will be paid
with the first annuity payment, to cover the full months after the applicable
Early or Normal Retirement date and prior to the initial payment date.     (b)  
If a life annuity is the applicable Retirement Benefit form, in lieu of a life
annuity, a married Participant may elect to receive his Benefit in the form of a
joint and 50%, 75% or 100% survivor annuity payable over the joint lives of the
Participant and the spouse which is actuarially equivalent (utilizing Actuarial
Factors) to the life annuity. In the event of such an election, if the
Participant is not married as of his Retirement date, his Benefit will

Page of 3 of 8

 



--------------------------------------------------------------------------------



 



      be paid in the form of a life annuity, and no survivor benefits will be
paid to anyone after the death of the Participant.     (c)   A Participant who
experiences Retirement or a termination with Benefit rights under Section 5.3 on
or after January 1, 2007 will receive his Benefit in the form of a lump-sum
distribution in cash if (1) the Participant elects the lump-sum distribution
Retirement Benefit prior to 2008 (or prior to the first day of participation,
with respect to an individual who first becomes a Participant after 2007),
(2) the Participant fails to elect the annuity form of payment with respect to
his Retirement Benefits prior to 2008 (or prior to the first day of
participation, with respect to an individual who first becomes a Participant
after 2007), or (3) notwithstanding anything in clauses (1) or (2) to the
contrary, the Participant experiences Retirement on or prior to June 1, 2007 or
experiences a termination with Benefit rights under Section 5.3 during 2007, and
has not elected an annuity form of Retirement Benefits payment prior to 2007.
Any lump sum will be paid on or as soon as administratively feasible following
the first day of the month coincident with or next following the date that is
six (6) months after the date of Retirement, provided that Retirement will not
be deemed to occur and the lump-sum payment will not be made until base
compensation payments cease, with respect to a Participant who ceases working at
the request of Employer prior to expiration of payments of base compensation
pursuant to his employment agreement. Any lump-sum distribution payment will be
calculated as of the first day of the month coincident with or next following
the Early or Normal Retirement date, and the lump-sum payment amount will
include interest earnings from such calculation date through the payment date at
the interest rate of the Actuarial Factors.     (d)   Notwithstanding the
preceding provisions of this Section 4.1 or any other provision of the Plan, in
the case of a Participant who experiences a Retirement, terminates employment
with Benefit rights under Section 5.3, incurs a Disability, or dies on or after
January 1, 2006, the Committee shall pay the Participant’s Benefit in a lump-sum
distribution in cash if the present value of the Benefit, as calculated using
Actuarial Factors as the first day of the month coincident with or next
following Retirement, termination with Benefit rights under Section 5.3, death
or Disability (whichever is applicable), does not exceed $1,000,000.     (e)  
Should a Benefit payment be delayed and the primary cause thereof is not any
action(s) or failure(s) to act of the Participant or other payee, then the late
payment will bear interest at the interest rate of the Actuarial Factors. If an
annuity is elected, in lieu of the Company making payments from its general
assets, at its discretion, the Committee may utilize Company assets to purchase

Page 4 of 8

 



--------------------------------------------------------------------------------



 



      an annuity from a commercial annuity supplier to fund the annuity. Benefit
payments will be calculated as of the first day of a month.

6.
Section 4.3 is amended by addition of the following paragraph, to follow the
last sentence thereof:
Section 4.3 will not apply to any Participant who retires in 2007 and begins
receiving payment of his Benefits (or receives all of his Benefits) in 2007.
Instead, the provisions of Section 4.1 will apply.
7.
Section 5.1, relating to death benefits, is revised to read as follows:

5.1   Death.

  (a)   Subject to subsection (b) below and Section 4.1(d), in the event of the
death of a married Participant prior to Retirement, but after attainment of age
55, an annuity will be supplied for the benefit of the Participant’s surviving
spouse with payments beginning as soon as administratively feasible following
death which shall provide the surviving spouse with payments for life equal to
the 100% survivor portion of a joint and 100% survivor annuity which could have
been provided (assuming eligibility conditions met) for the Participant and
spouse with the Participant’s Benefit as determined on the day immediately
preceding the date of the Participant’s death. The Early Retirement factors
supplied in Section 3.1(b)(1) will be utilized to calculate the Benefit that
would exist if a life annuity was payable. (Such Benefit amount will then be
utilized to calculate the actual survivor annuity Benefit.) Subject to
subsection (b), in the event of death of a married Participant prior to age 55,
annuity will be supplied for the Participant’s surviving spouse with payments
beginning as soon as administratively feasible following death which will supply
the surviving spouse with payments for life equal to the 100% survivor portion
of a joint and 100% survivor annuity which could have been provided (assuming
eligibility conditions were met) for the Participant and spouse with the
Participant’s Benefit as determined on the day immediately preceding the date of
the Participant’s death. The Early Retirement factors supplied in
Section 3.1(b)(1) will be utilized to calculate the Benefit at age 55, and such
age 55 Benefit shall then be reduced by Actuarial Factors to the date of death,
to calculate the Benefit that would exist if a single life annuity was payable.
(Such Benefit amount shall then be utilized to calculate the actual survivor
annuity Benefit.) Subject to subsection (b), should a married Participant die
after Retirement, but before his Benefit payments begin and before a benefits

Page 5 of 8

 



--------------------------------------------------------------------------------



 



      election form has been received by the Committee, then an annuity will be
supplied for the benefit of the Participant’s surviving spouse with payments
beginning as soon as administratively feasible following death which will supply
the surviving spouse with payments for life equal to the 50% survivor portion of
a joint and 50% survivor annuity which could have been provided for the
Participant and spouse with the Participant’s Benefit as determined on the day
immediately preceding the date of the Participant’s death. No death benefits
shall exist whatsoever for a single Participant.     (b)   The death benefit
payable pursuant to subsection (a) with respect to a married Participant who
dies on or after January 1, 2007 will be paid to the Participant’s surviving
spouse in a lump sum in cash if (1) the Participant elects the lump-sum
distribution death Benefit form prior to 2008 (or prior to the first day of
participation, with respect to an individual who first becomes a Participant
after 2007), (2) the Participant fails to elect the annuity form of payment with
respect to his death Benefits prior to 2008 (or prior to the first day of
participation with respect to an individual who first becomes a Participant
after 2007), or (3) notwithstanding anything in clauses (1) or (2) to the
contrary, the Participant dies in 2007 and did not elect an annuity with respect
to his death Benefit prior to 2007. The lump-sum distribution will be calculated
as of the first day of the month coincident with or next following the
Participant’s death, and it will be actuarially equivalent (based on the
Actuarial Factors) to the survivor benefit of the applicable joint and survivor
annuity commencing on such date. Any lump sum will be paid on or as soon as
administratively feasible following the date of death. Interest earnings will
not be paid. If a lump sum election has been made and there is no surviving
spouse, no benefits whatsoever will be paid.

8.
Section 5.2, relating to disability benefits, is revised to read as follows:

5.2   Disability.

  (a)   Subject to subsection (b) below and Section 4.1(d), in the event of the
Disability of a Participant prior to Retirement, the Benefit amount determined
as of the date of Disability shall be utilized to supply an annuity (either a
life annuity or a joint and survivor annuity) pursuant to the annuity terms of
Sections 3.1 and 4.1 with payments to begin at age 55 (or immediately, if the
Participant has already attained age 55), provided that if payments begin prior
to age 62, they shall be reduced in accordance with the Early Retirement
provisions of Section 3.1. Subject to subsection (b), a single Participant shall
receive a life annuity, and a married

Page 6 of 8

 



--------------------------------------------------------------------------------



 



      Participant shall receive either a life annuity or a joint and survivor
annuity.

  (b)   In the case of a Participant who incurs a Disability on or after
January 1, 2007, the Disability Benefit payable pursuant to subsection (a) will
be paid to the Participant in a lump sum in cash if (1) the Participant elects
the lump-sum distribution Disability benefit form prior to 2008 (or prior to the
first day of participation, with respect to an individual who first becomes a
Participant after 2007), (2) the Participant fails to elect the annuity form of
payment with respect to his Disability Benefit prior to 2008 (or prior to the
first day of participation with respect to an individual who first becomes a
Participant after 2007); or (3) notwithstanding anything in clause (1) or (2) to
the contrary, the Participant becomes Disabled in 2007 and did not elect an
annuity with respect to his Disability Benefit prior to 2007. The lump-sum
distribution will be calculated as of the first day of the month coincident with
or next following the date of Disability, and it will be actuarially equivalent
(based on the Actuarial Factors) to the life annuity determined under subsection
(a). Any lump sum will be paid on or as soon as administratively feasible
following the date of Disability. The lump-sum payment amount will include
interest earnings from such calculation date through the payment date at the
interest rate of the Actuarial Factors.     (c)   Notwithstanding the foregoing
provisions of this section, if any payment in this section 5.2 would reduce the
amount payable to the Participant under any disability program of the Employer,
payments hereunder shall not be made or commenced until such time as the
payments would not result in a reduction in such disability benefits.

9.
Section 5.3, relating to a Change in Control, is revised to read as follows:

5.3   Change in Control. In the event of a Change in Control, with respect to
Participants actively employed on the date of the Change in Control: (a) the
Normal Retirement age will be age 60 (instead of age 62 with ten (10) Years of
Service or age 65), without reduction of Benefits ordinarily applicable to Early
Retirement; (b) all Benefits will be payable beginning at age 60, or prior to
age 60 if the Participant attains age 55 with twenty (20) or more Years of
Service, with the reductions ordinarily applicable to Early Retirement in
accordance with Section 3.1 for each year or partial year of payments prior to
age 60, (c) the Benefit form provisions of Section 4.1 applicable to Retirement
will apply, except that (i) in accordance with the payment provisions of
Section 4.1, a Participant who elected to receive a lump-sum distribution for
Retirement Benefits will be paid his Benefits in a lump-sum on or as soon as
administratively feasible

Page 7 of 8

 



--------------------------------------------------------------------------------



 



    following the first day of the month coincident or next following the date
that is six (6) months after his date of termination of employment following a
Change in Control, and (ii) in accordance with the lump-sum payment provision of
Section 4.1, a Participant who elected to receive annuity Retirement Benefits
will be paid his Benefits in a lump-sum distribution on or as soon as
administratively feasible following the first day of the month coincident or
next following the date that is six (6) months after termination of employment
following a Change in Control, if the present value of his Benefit does not
exceed $1,000,000, as calculated using the Actuarial Factors on the first day of
the month coincident with or next following termination of employment; and
(d) subject to the first two sentences of Section 6.1, all Benefits shall be
nonforfeitable. In the event of termination of employment of Employee by
Employer (or the successor employer) when Cause does not exist, or a termination
of employment by the Employee when Good Reason exists, within six (6) months
before or after the Change in Control, in addition to the provisions described
in the preceding sentence, an additional three (3) Years of Service shall be
granted (not to exceed 25, in total) and the noncompete provisions of
Section 6.3 will not apply. In the event of a Change in Control as a result of
consummation of the July 24, 2006 merger agreement between HCA Inc., Hercules
Holding II, LLC and Hercules Acquisition Corporation, with respect to Plan
Participants as of July 24, 2006, except as otherwise required by law, the Plan
will not be terminated and, subject to the Plan’s limitations on benefit
accrual, benefit accruals will not cease, on or after the consummation of such
merger, until such time as all such Participants have become fully vested (or
have had the opportunity to become fully vested) in the maximum Benefits
available as of July 24, 2006.

10.
The following two sentences are added to Section 6.2, to follow the second
sentence thereof:
If Benefits are so granted, such Benefits will be paid in a lump-sum
distribution in cash as soon as administratively feasible after six (6) months
have passed since the date that the Participant ceased to be an Employee. Such
Benefits will include interest earnings calculated at the interest rate of the
Actuarial Factors.
11.
All provisions of the Plan not inconsistent herewith are hereby ratified and
confirmed.
Page 8 of 8

 